ORDER
PER CURIAM.
Mark S. Wilson (Appellant) appeals from the trial court’s judgment convicting him of the class A Misdemeanor of Criminal Nonsupport pursuant to Section 568.0401 after a bench trial and sentencing *900him to 30 days in the county jail. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court, as trier of fact, reasonably could have found Appellant guilty. State v. Claycomb, 470 S.W.3d 358, 362 (Mo.banc 2015). The trial court’s sentencing decision was within its discretion. State v. Collins, 290 S.W.3d 736, 746 (Mo.App. E.D. 2009). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. RSMo Supp. 2011.